 

Exhibit 10.1

 

CERTAIN IMMATERIAL PROVISIONS OF THIS DOCUMENT THAT WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED (INDICATED BY AN
ASTERICK [***]) HAVE BEEN OMITTED PURSUANT TO ITEM 601(b)(2) OF REGULATION
S-K.  A COPY OF THE UNREDACTED DOCUMENT WILL BE FURNISHED TO THE SECURITIES AND
EXCHANGE COMMISSION UPON REQUEST.

 

 

FIFTH AMENDMENT TO

AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT

 

This Fifth Amendment to Amended and Restated Revolving Credit and Security
Agreement (the “Amendment”) is made as of this 25th day of September, 2020 by
and among SMTC Corporation, a Delaware corporation (“SMTC”), SMTC Manufacturing
Corporation of California, a California corporation (“SMTC California”), SMTC
Mex Holdings, Inc., a Delaware corporation (“SMTC Mex”), HTM Holdings, Inc., a
Delaware corporation (“HTM”), MC TEST SERVICE, INC., a Florida corporation (“MC
Test”), MC ASSEMBLY INTERNATIONAL LLC, a Delaware limited liability company (“MC
Assembly International”), MC ASSEMBLY LLC, a Delaware limited liability company
(“MC Assembly” and together with SMTC, SMTC California, SMTC Mex, HTM, MC Test,
and MC Assembly International, and each other Person joined hereto as a borrower
from time to time, each a “Borrower” and collectively the “Borrowers”), the
financial institutions which are now or which hereafter become a party to the
Credit Agreement (each a “Lender” and collectively, the “Lenders”) and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for the Lenders (in such capacity, the
“Agent”).

 

BACKGROUND

 

A.On November 8, 2018, Borrowers, Lenders and Agent entered into, inter alia, a
certain Amended and Restated Revolving Credit and Security Agreement (as same
has been or may be amended, modified, supplemented, renewed, extended, replaced
or substituted from time to time, the “Credit Agreement”) to reflect certain
financing arrangements between the parties thereto.

 

B.The Borrowers have requested, and the Agent and the Lenders have agreed,
subject to the terms and conditions of this Amendment, to modify certain
definitions, terms and provisions of the Credit Agreement.

 

NOW, THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

 

1.Definitions.

 

(a)Interpretation.  All capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.  In the case of a
direct conflict between

 

 

--------------------------------------------------------------------------------

 

the provisions of the Credit Agreement and the provisions of this Amendment, the
provisions of this Amendment shall govern and control.

 

 

2.Amendment.  

(a)Section 1.2 of the Credit Agreement is hereby amended by adding the following
defined term in the proper alphabetical order:

“Eligible Consigned Inventory” shall mean Inventory that would be Eligible
Inventory but for the fact that it is Consigned Inventory, but only if (a) such
Inventory is located with [***] (“[***]”), (b) such Inventory is located with
[***] for purchase by [***], (c) Agent has received and been reasonably
satisfied with its review of the consignment agreement between the applicable
Loan Party and [***], (d) the applicable Loan Party has duly filed a Uniform
Commercial Code filing, as applicable, as to such consignment arrangement with
respect to [***] and assigned such filing to Agent, (e) all applicable notices
to the holders of Liens with respect to the inventory of [***] have received
notice of such Loan Party’s and Agent’s interests and (f) Agent has received a
Lien Waiver Agreement satisfactory to Agent in its Permitted Discretion, duly
executed by [***].

 

(b)The definition of “Consolidated EBITDA” in Section 1.2 of the Credit
Agreement is hereby amended by replacing clause (xix) in its entirety as
follows:

(xix)     non-recurring labor costs, temporary employee bonuses to reduce
absenteeism, personal protective equipment costs, facility sanitization costs,
and excess freight and logistics costs, in an aggregate amount not to exceed (A)
$200,000 for the Fiscal Quarter ended March 31, 2020, (B) $1,000,000 for the
Fiscal Quarter ending June 30, 2020, and (C) $1,500,000 for the Fiscal Quarter
ending September 27, 2020; and

(c)The definition of “Eligible Inventory” in Section 1.2 of the Credit Agreement
is hereby amended by amending and restating the following definition:

“Eligible Inventory” shall mean and include Inventory, excluding work in
process, with respect to each Borrower, valued at the lower of cost or market
value, determined on a first-in-first-out basis, which is not, in Agent’s
Permitted Discretion, obsolete, slow moving or unmerchantable and which Agent,
in its Permitted Discretion, shall not deem ineligible Inventory, based on such
considerations as Agent may from time to time deem appropriate including whether
the Inventory is subject to a perfected, first priority security interest in
favor of Agent and no other Lien (other than a Permitted Encumbrance).  In
addition, Inventory shall not be Eligible Inventory if it (i) does not conform
to all standards imposed by any Governmental Body which has regulatory authority
over such goods or the use or sale thereof, (ii) is in transit, (iii) is located
outside of the continental United States of America or Mexico or at a location
that is not otherwise in compliance with this Agreement, (iv) constitutes
Consigned Inventory, other

2

 



--------------------------------------------------------------------------------

 

than Eligible Consigned Inventory, (v) is the subject of an Intellectual
Property Claim; (vi) is subject to a License Agreement or other agreement that
limits, conditions or restricts any Borrower’s or Agent’s right to sell or
otherwise dispose of such Inventory, unless Agent is a party to a Licensor/Agent
Agreement with the Licensor under such License Agreement; (vii) is situated at a
location not owned by a Borrower unless the owner or occupier of such location
has executed in favor of Agent a Lien Waiver Agreement; or (viii) or if the sale
of such Inventory would result in an ineligible Receivable.

(d)Section 2.1(c) of the Credit Agreement is hereby amended by amending and
restating the following section:

(c)Sublimit for Revolving Advances made against Inventory.  The aggregate amount
of Revolving Advances made to Borrowers against (i) Eligible Inventory shall not
exceed $35,000,000 in the aggregate at any time outstanding; (ii) Eligible
Inventory located in Mexico in the aggregate shall not exceed $15,000,000 in the
aggregate at any time outstanding and (iii) Eligible Consigned Inventory shall
not exceed $2,000,000 in the aggregate at any time outstanding.

3.Representations and Warranties.  Each Borrower hereby:

 

(a)reaffirms all representations and warranties made to Agent and Lenders under
the Credit Agreement and all of the Other Documents and confirms that all are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof as if made on and as of the date hereof, except for
representations and warranties which related exclusively to an earlier date,
which shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of such earlier date;

 

(b)reaffirms all of the covenants contained in the Credit Agreement, covenants
to abide thereby until all Advances, Obligations and other liabilities of
Borrowers to Agent and Lenders under the Credit Agreement of whatever nature and
whenever incurred, are satisfied and/or released by Agent and Lenders;

 

(c)represents and warrants that no Default or Event of Default has occurred and
is continuing under the Credit Agreement or any of the Other Documents;

 

(d)represents and warrants that it has the authority and legal right to execute,
deliver and carry out the terms of this Amendment, that such actions were duly
authorized by all necessary corporate action and that the officers executing
this Amendment on its behalf were similarly authorized and empowered, and that
this Amendment does not contravene any provisions of its articles of
incorporation, bylaws or other formation documents, or of any contract or
agreement to which it is a party or by which any of its properties are bound;
and

 

3

 



--------------------------------------------------------------------------------

 

(e)represents and warrants that this Amendment and all assignments, instruments,
documents, and agreements executed and delivered in connection herewith are
valid, binding and enforceable in accordance with their respective terms except
as such enforceability may be limited by equitable principles or any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.

 

4.Conditions Precedent/Effectiveness Conditions.  This Amendment shall be
effective upon:

 

(a)execution and delivery of this Amendment by all parties hereto;

 

(b)receipt by Agent of an executed copy of the Amendment No. 6 to Financing
Agreement, in form and substance reasonably satisfactory to Agent;

 

(c)on the date of this Amendment and after giving effect hereto, no Default or
Event of Default shall exist or shall have occurred and be continuing.

 

5.Further Assurances.  Borrowers hereby agree to take all such actions and to
execute and/or deliver to Agent and Lenders all such documents, assignments,
financing statements and other documents, as Agent and Lenders may reasonably
require from time to time, to effectuate and implement the purposes of this
Amendment.

 

6.[Reserved].

 

7.Payment of Expenses.  Borrowers shall pay or reimburse Agent and Lenders for
their reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.

 

8.Reaffirmation of Credit Agreement.  Except as modified by the terms hereof,
all of the terms and conditions of the Credit Agreement, as amended, and all of
the Other Documents are hereby reaffirmed and shall continue in full force and
effect as therein written.

 

9.Acknowledgment of Guarantors.  By execution of this Amendment, each Guarantor
hereby covenants and agrees that each of its respective Amended and Restated
Guaranty and Suretyship Agreements, dated November 8, 2018, shall remain in full
force and effect and shall continue to cover the existing and future Obligations
of Borrowers to Agent and Lenders.

 

10.Miscellaneous.  

 

(a)Third Party Rights.  No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.

 

(b)Headings.  The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.

 

4

 



--------------------------------------------------------------------------------

 

(c)Modifications.  No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.

 

(d)Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.

 

(e)Counterparts.  This Amendment may be executed in any number of counterparts
and by facsimile or electronic transmission, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Any signature to this Amendment
delivered by a party by facsimile or other electronic means of transmission
shall be deemed to be an original signature hereto.

 

[Remainder of Page Intentionally Left Blank]

 

5

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

LOAN PARTIES:

SMTC CORPORATION

 

By:/s/ Edward Smith

Name:Edward Smith

Title:President and Chief Executive Officer

 

SMTC MANUFACTURING CORPORATION OF CALIFORNIA

 

By:/s/ Edward Smith

Name:Edward Smith

Title:President and Chief Executive Officer

 

SMTC MEX HOLDINGS INC.

 

By:/s/ Edward Smith

Name:Edward Smith

Title:Chief Executive Officer

 

HTM HOLDINGS, INC.

 

By:/s/ Edward Smith

Name:Edward Smith

Title:Chief Executive Officer

 

MC TEST SERVICE, INC.

 

By:/s/ Edward Smith

Name:Edward Smith

Title:Chief Executive Officer

 

MC ASSEMBLY INTERNATIONAL LLC

 

By:/s/ Edward Smith

Name:Edward Smith

Title:Chief Executive Officer

 

 

 

[Signature Page to FIFTH Amendment to amended and restated Revolving Credit and
Security Agreement]

S-1







--------------------------------------------------------------------------------

 

 

MC ASSEMBLY LLC

 

By:/s/ Edward Smith

Name:Edward Smith

Title:Chief Executive Officer




[Signature Page to FIFTH Amendment to amended and restated Revolving Credit and
Security Agreement]

S-2







--------------------------------------------------------------------------------

 

AGENT AND LENDERS:PNC BANK, NATIONAL ASSOCIATION,

  as Agent and Lender

 

By: /s/ James Sierakowski

Name: James Sierakowski

Title: Senior Vice President

 

 

 

 

[Signature Page to FIFTH Amendment to amended and restated Revolving Credit and
Security Agreement]

S-3





